737 N.W.2d 742 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Aaron Todd BROWN, Defendant-Appellant.
Docket No. 134348. COA No. 276405.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the May 17, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of: (1) whether the defendant was properly assessed 5 points under Offense Variable 10, for "exploit[ing] a victim by his or her difference in size or strength[,]" MCL 777.40(1)(c), where no such physical differences were documented in the record, but the defendant is male and the victim is female, and (2) whether the defendant was properly assessed 15 points under Offense Variable 19 for the use of "force or the threat of force against another person . . . to interfere with, attempt to interfere with, or that results in the interference with the administration of justice[,]" MCL 777.49(b), where the defendant ran from and struggled with ordinary citizens, rather than law enforcement personnel. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.